 Case 1:19-cr-00392-PKC Document 73 Filed 11/05/20 Page 1 of 2 PageID #: 402

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
SME                                                 271 Cadman Plaza East
F. #2019R01145                                      Brooklyn, New York 11201

                                                    November 5, 2020


By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. Bo Mao
                      Criminal Docket No. 19-00392 (PKC)

Dear Judge Chen:

              The parties write to confirm their availability for jury selection and trial in the
above-referenced matter on July 6, 2021. The parties have conferred and jointly request the
following pre-trial schedule:

               • Pre-trial motions due: January 11, 2021
               • Pre-trial motions responses due: February 8, 2021
               • Pre-trial motions replies (if any) due: March 8, 2021
               • CIPA 4 due: January 11, 2021
               • Government expert disclosure due: March 15, 2021
               • Defense expert disclosure due: April 12, 2021
               • Government 3500/exhibits due: May 18, 2021
               • Motions in limine due: June 2, 2021
               • Responses to motions in limine due: June 23, 2021
               • Defense witness list/exhibits due: June 14, 2021
               • Government motions in limine regarding defense witnesses/exhibits due:
                 June 21, 2021
               • Defense response to any motions in limine regarding defense witnesses/
                 exhibits due: June 28, 2021




                                                1
 Case 1:19-cr-00392-PKC Document 73 Filed 11/05/20 Page 2 of 2 PageID #: 403




            • Oral argument on all motions in limine: June 30, 2021 (or on another day
              determined by the Court).

                                              Respectfully submitted,
                                              SETH D. DUCHARME
                                              Acting United States Attorney

                                       By:           /s/ Sarah M. Evans
                                              Alexander A. Solomon
                                              Sarah M. Evans
                                              Assistant U.S. Attorneys
                                              (718) 254-7000


Cc: Defense counsel (by ECF)




                                          2
